Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/000165     Attorney's Docket #:16-AG-0839US-1/1810163.451D1 
Filing Date: 8/21/2020; claimed foreign priority to 7/28/2017
					
Applicant: Pipia et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a U.S. Divisional  application of Application serial # 16/044186, filed 7/24/2018, now U.S. Patent # 10,790,226 B2.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The disclosure is objected to because of the following informalities:  Applicant’s related application information should be updated.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an 

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.  for example, The abstract should start with  “A method for” should be added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 was filed after the mailing date of the non-final office action on this mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method, a first sidewall of a redistribution layer, a second sidewall of a barrier layer aligned with the first sidewall, a third sidewall of a seed layer aligned with the first sidewall, and on a surface of a die transverse to the first sidewall, the second sidewall, and the third sidewall; forming a capillary opening between the first coating layer and the surface of the die separating the first coating layer from the die; and removing a portion of the barrier layer forming a cavity separating the barrier layer from the first coating layer by exposing the portion of the barrier layer to an aqueous solution through the capillary opening in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the eighth dielectric layer (see paragraph [0009]) or (page 2, line 18-19 of the specification) and the tenth dielectric layer (see paragraph [0010]) or (page 2, line 21 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. reference character “20” has been used to designate both the eighth dielectric layer (see paragraph [0009]) or (page 2, line 18-19 of the specification) and the tenth dielectric layer (see paragraph [0010]) or (page 2, line 21 of the specification).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 11-20 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In regards to claim 11, it is unclear and confusing to what is meant by “A method, comprising: forming a recess extending into a surface of a die; forming a barrier layer in the recess and on the surface of the die, a sidewall of the barrier layer being on the surface of the die and transverse to the surface of the die; forming a seed layer in the recess and on the barrier layer aligning a sidewall of the seed layer with a sidewall of the barrier layer, the sidewall of the seed layer being transverse to the surface of the die; forming a redistribution layer in the recess and on the seed layer, a sidewall of the redistribution layer being aligned with the sidewall of the barrier layer and the sidewall of the seed layer; forming a first coating layer on the sidewall of the redistribution layer, the sidewall of the seed layer, and the sidewall of the barrier layer; forming an opening extending between the first coating layer to the surface of the die; and forming a cavity between the first barrier layer and the firsts coating layer by passing an aqueous solution through the opening by capillarity separating the barrier layer from the first coating layer.”  The Examiner identifies figure 1A as best in determining what is meant by the different sidewalls.  The sidewalls appear to be confusing in identifying which is which since the first, second and third sidewalls are not labelled in the specification.  The die is identified by item 4 at the bottom layer if figure 1A.  How is” forming a capillary opening between the first coating layer and the surface of the die separating the first coating layer from the die” since there are layer between 4 and the first coating layer?  Is the whole structure item 4 or is item 4 just the last layer being arrowed to identify as the die?    It is confusing to which is being identified and the identified items need further descriptions understand the correct structures being claimed.  Where is this detailed in the specification and/or shown in the drawings?  Please explain the claimed structures and identify the structure in the specification.
	In regards to claim 16, it is unclear and confusing to what is meant by “the method, comprising: forming a first coating layer covering a first sidewall of a redistribution layer, a second sidewall of a barrier layer aligned with the first sidewall, a third sidewall of a seed layer aligned with the first sidewall, and on a surface of a die transverse to the first sidewall, the second sidewall, and the third sidewall; forming a capillary opening between the first coating layer and the surface of the die separating the first coating layer from the die; and removing a portion of the barrier layer forming a cavity separating the barrier layer from the first coating layer by exposing the portion of the barrier layer to an aqueous solution through the capillary opening.”   The Examiner identifies figure 1A as best in determining what is meant by the different sidewalls.  The sidewalls appear to be confusing in identifying which is which since the first, second and third sidewalls are not labelled in the specification.  The die is identified by item 4 at the bottom layer if figure 1A.  How is” forming a the surface of the die separating the first coating layer from the die” since there are layer between 4 and the first coating layer?  Is the whole structure item 4 or is item 4 just the last layer being arrowed to identify as the die?    It is confusing to which is being identified and the identified items need further descriptions understand the correct structures being claimed.  Where is this detailed in the specification and/or shown in the drawings?  Please explain the claimed structures and identify the structure in the specification.
	Any of claims 11-20 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically rejected to above.

Allowable Subject Matter
Claims 1-10 are allowed.

REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claim 1, the prior art of record fails to show the combination recited in any of the claims.  Paleari (figure 22)  show a method, comprising: forming a hole 22 through a frontal surface (top surface of 20) of a frontal dielectric layer 20; forming a plurality of vias aligned with the hole 22 through a plurality of dielectric layers 20; forming a first barrier layer 30 in the hole 22, on the plurality of vias, and on the frontal surface (top surface of 20), the first barrier layer 30 including sides on the frontal surface (top surface of 20) and transverse to the frontal surface (top surface of 20); forming a redistribution layer 22 (inherent; not shown in drawing; semiconductor device including ICs, see paragraph [0028]) on the first barrier layer 30, the redistribution layer including a first portion in the hole 22 through the frontal dielectric layer 20 and a second portion on the first portion having a plurality of sides; forming a first coating layer 38 on the first portion of the redistribution layer 22 and on the sides of the first portion of the redistribution layer 22; forming a second coating layer 40 covering the first coating layer 38; forming a capillary opening (area between 30a and 24) that extends from the first coating layer 38 and the second coating layer 40 to 20.   In particular, the prior art of record fails to show or collectively teach forming a cavity (between 30a and 24) by bringing into contact by capillarity an aqueous solution with the first barrier region 20,30a,24 through the capillary opening to selectively remove a portion of the barrier region 30,30a,24 to separate and space apart the barrier region 30,30a,24 from the first coating layer 38.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










3/25/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826